4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated January 16, 2020. Claims 1- 20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on January 16, 2020 and October 13, 2021 together with a list of patents and copies of papers.  The patents and papers have been considered.

Drawings 

3	The drawings submitted on January 16, 2020 are accepted.

Claim Rejections - 35 USC § 103 - AIA 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 7, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752). 

6.1	Spencer et al. teaches method of controlling drill bit trajectory by predicting bit walk and wellbore spiraling. Specifically, as per claim 1, Spencer et al. teaches a system (Page 1, Para 0003, L1-3: methods of controlling drill bit trajectory in a subterranean formation to improve drilling operations; Para 0004, L9-12: The drill path may curve, turn, or otherwise be nonlinear, requiring the operator to control a direction in which an earth-boring tool proceeds into the earth formation. Components for inclusion in a drillstring, such as a bottomhole assembly (BHA) and one or more earth-boring tools (e.g., an earth-boring drill bit); Page 4, Para 0010, L11-19: predicting drill bit trajectory with the computer 
a drilling arrangement (Page 1, Para 0004, L11-12: Components for inclusion in a drillstring, such as a bottomhole assembly (BHA) and one or more earth-boring tools (e.g., an earth-boring drill bit)); and
a computing device in communication with the drilling arrangement (Page 3, Para 0009, l-6: a method of controlling drill bit trajectory in a subterranean formation may include receiving drilling parameters for operating a specific bottomhole assembly (BHA), constructing, with a computer processor, a directional drill-ahead simulator that may include 

to provide a control value for at least one controllable parameter (Page 2, Para 0006, L1-4: Many factors or variables may at least partially contribute to the reactive forces 
applying the control value for the at least one controllable parameter in real time while the drill bit is forming a wellbore (Page 1, Para 0004, L9-10: The drill path may curve, turn, or otherwise be nonlinear, requiring the operator to control a direction in which an earth-boring tool proceeds into the earth formation; Page 4, Para 0010, L11-19: predicting drill bit trajectory with the computer processor by accounting for and calculating lateral contact forces, angular displacement, and frictional forces using the computer model of the BHA, and adjusting the drill bit trajectory with the computer processor based at least in part on predictions from the computer model of the BHA. The method may include adjusting the drilling parameters for operating the BHA to substantially follow the adjusted drill bit trajectory and drilling the wellbore in the designated subterranean formation based at least in part on the adjusted drill bit trajectory; Page 9, Para 0089, L2-7: data used by the method 90 as input to the various above discussed models may be updated in real time as an actual borehole is being drilled according to drilling parameters that were used to obtain the predicted borehole path. The updated data may be obtained from one or more sensors disposed on a BHA that drills the actual borehole. In this manner, the accuracy of the predicted path can be improved by using the updated data; Page 21, Para 0182, L5-9: determining the adjusted drill bit trajectory 

Spencer et al. does not expressly teach modifying an objective function produced from the engineering model at the iteration to provide a response value for a selected drilling parameter. Chang et al. teaches modifying an objective function produced from the engineering model at the iteration (Page 3, Para 0010, L4-7: compute the correlations between controllable drilling parameters and an objective function. This objective function can be either a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; Para 0011, L4-7: utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to either an objective function incorporating two or more drilling performance measurements or some other drilling performance measurement; Page 17, Para 0063, L5: the objective function itself may change in time; Para 0064, L4-5: To minimize these effects, we also 
Chang et al. teaches to provide a control value for at least one controllable parameter (Page 10, Para 0044, L22-23: compute changes to past or current controllable drilling parameters to improve the objective function value).

6.2	As per claim 7, Spencer et al. teaches a method (Page 1, Para 0003, L1-3: methods of controlling drill bit trajectory in a subterranean formation to improve drilling operations; Para 0004, L9-12: The drill path may curve, turn, or otherwise be nonlinear, requiring the operator to control a direction in which an earth-boring tool proceeds into the earth formation. 
receiving a plurality of iterations of new data associated with a wellbore being formed by a drill bit over a period of time; at each iteration of the plurality of iterations over the period of time, applying an engineering model to the new data (Page 3, Para 0007, L3-6: calculating a ratio of lateral motion to axial motion using the lateral motion drill bit model; calculating an );
iteratively steering the drill bit (Page 1, Para 0004, L9-12: The drill path may curve, turn, or otherwise be nonlinear, requiring the operator to control a direction in which an earth-boring tool proceeds into the earth formation. Components for inclusion in a drillstring, such as a bottomhole assembly (BHA) and one or more earth-boring tools (e.g., an earth-boring drill bit); Page 4, Para 0010, L11-19: predicting drill bit trajectory with the computer processor by 
applying the updated control value for the at least one controllable parameter to the drill bit while the wellbore is being formed (Page 1, Para 0004, L9-10: The drill path may curve, turn, or otherwise be nonlinear, requiring the operator to control a direction in which an earth-boring tool proceeds into the earth formation; Page 4, Para 0010, L11-19: predicting drill bit trajectory with the computer processor by accounting for and calculating lateral contact forces, angular displacement, and frictional forces using the computer model of the BHA, and adjusting the drill bit trajectory with the computer processor based at least in part on predictions from the computer model of the BHA. The method may include adjusting the drilling parameters for operating the BHA to substantially follow the adjusted drill bit trajectory and drilling the wellbore in the designated subterranean formation based at least in part on the 

Chang et al. teaches to produce an objective function defining a selected drilling parameter (Page 3, Para 0010, L4-7: compute the correlations between controllable drilling parameters and an objective function. This objective function can be either a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; Para 0011, L4-7: utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to either 
modifying the objective function at each iteration in real time (Page 3, Para 0010, L4-7: compute the correlations between controllable drilling parameters and an objective function. This objective function can be either a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; Para 0011, L4-7: utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to either an objective function incorporating two or more drilling performance measurements or some other drilling performance measurement; Page 17, Para 0063, L5: the objective function itself may change in time; Para 0064, L4-5: To minimize these effects, we also consider objective functions which can be associated with a given depth or time interval) to provide an updated response value for the selected drilling parameter (Page 3, Para 0011, L7-10: generating operational recommendations for one, two, or more controllable drilling parameters, wherein the operational recommendations are selected to optimize the objective function or the drilling performance measurement; Page 10, Para 0044, L5-7: determining for a given "response point" the value or values of one or more "objective functions", where each objective function represents an appropriate measure of the performance of the drilling operation associated with the response point) and an updated control value for at least one controllable parameter using (Page 10, Para 0044, L22-23: compute changes to past or current controllable drilling parameters to improve the objective function value); and


Per claim 12:  Spencer et al. teaches at least one of the new data or the at least one controllable parameter comprises at least one of weight-on-bit (WOB), rotations-per-minute (RPM), or flow rate (Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters that may include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; Page 8, Para 0077, L1-6: . In an actual drilling scenario, the general directional behavior of the drill bit will be governed or influenced by the following factors: WOB/ROP relationship; lateral bit force/lateral ROP relationship; drill bit tilt, drill rotary speed (e.g., RPM); confined compressive strength (CCS) of the formation rock; drilling fluid flow rate).

supra.  Claims 14 and 20 are computer-readable medium of claims reciting the same limitations as Claims 7 and 12, as taught throughout by Spencer et al. and Chang et al. 

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Dursun et al. (WIPO WO 2016/160005 A1).

7.1	As per claim 2, Spencer et al. and Chang et al. teach the system of claim 1.  Spencer et al. teaches the selected drilling parameter comprises rate of penetration (ROP) (Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters that may include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; Page 7, Para 0074, L7-8: It calculates a rock strength (e.g., confined compressive strength) and a rate of penetration (ROP)); and the engineering model (Page 3, Para 0007, L3-6: calculating a ratio of lateral motion to axial motion using the lateral motion drill bit model; calculating an inclination angle and an azimuthal direction of the BHA using a BHA steering model that receives the ratio; and iterating the above steps by updating the BHA model; Para 0009, L1-6: a method of controlling drill bit trajectory in a subterranean formation may include receiving drilling parameters for operating a specific bottomhole assembly (BHA), constructing, with a computer processor, a directional drill-ahead simulator that may include a computer model of the BHA and the subterranean formation, calculating, with the computer processor, axial motion and lateral motion of a drill bit connected to a bottom end of the BHA; Page 4, Para 0011, L3-5: receiving 
Chang et al. teaches at least one correlation constant determined by a statistical model (Page 3, Para 0010, L4-7: compute the correlations between controllable drilling parameters and an objective function. This objective function can be either a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; Para 0011, L4-7: utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to either an objective function incorporating two or more drilling performance measurements or some other drilling performance measurement).

Spencer et al. and Chang et al. do not expressly teach at least one correlation constant determined by regression fit. Dursun et al. teaches at least one correlation constant determined . 

8.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Wassell, M.E. (Chinese Patent CN 104246107A).

8.1	As per claim 3, Spencer et al. and Chang et al. teach the system of claim 1. Chang et al. teaches the selected drilling parameter is at least one of specific mechanical energy (MSE) (Page 2, Para 0006, L3-5: drilling rates can be improved by considering the Mechanical Specific Energy (MSE) of the drilling operation and designing a drilling operation that will minimize MSE; Page 11, Para 0047, L5-6: the objective function may be a single variable of ROP, MSE, Depth of Cut (DOC), bit friction factor mu, and/or mathematical 
Spencer et al. and Chang et al. do not expressly teach the selected drilling parameter is at least one of hydraulic specific mechanical energy (HMSE), or rate of penetration (ROP) over hydraulic specific mechanical energy (ROP/HMSE). Wasselld, M.E. teaches the selected drilling parameter is at least one of hydraulic specific mechanical energy (HMSE) (Page 2, Para 0007, L7-9: another measure of specific energy, which is called hydraulic mechanical specific energy ("HMSE"), to account for the drilling hydraulic and mechanical energy during consumption), or rate of penetration (ROP) over hydraulic specific mechanical energy (ROP/HMSE) (Page 2, Para 0008, L13-14: ensure the energy input into the drilling ROP and preferably with values according to the specific energy and most preferably mechanical specific energy output ratio). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spencer et al. and Chang et al. with the teachings of Wassell, M.E. that included the selected drilling parameter being at least one of hydraulic specific mechanical energy (HMSE), or rate of penetration (ROP) over hydraulic specific mechanical energy (ROP/HMSE), because increasing MSE (or HMSE) , and more significantly, increased variation in MSE (or HSME) , would indicate that down-hole drilling conditions had changed and would need adjusting drilling parameters to optimize drilling again (Page 9, Para 0065, L6-8). 

Spencer et al. teaches the engineering model comprises a friction coefficient (Page 3, Para 0009, L8-11: calculating contact forces and frictional forces between the BHA and a wall of a borehole in the subterranean formation using the computer model of the BHA, and determining, with the computer processor, an adjusted drill bit trajectory) and at least one of an impact force, a torque, a pressure drop, or a bit area (Page 5, Para 0062, L8-10: drill rig operating parameters, such as weight-on-bit, rotary speed, rate of penetration, drilling fluid flow rate, lateral aggressiveness of the drill bit, or drillstring torque are input).
8.2	As per Claim 18, it is rejected based on the same reasoning as Claim 3, supra.  Claim 18 is a computer-readable medium of claim reciting the same limitations as Claim 3, as taught throughout by Spencer et al., Chang et al. and Wassell, M.E.

9.	Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Dikstra et al. (Chinese Patent CN 105518251 A).

9.1	As per claim 4, Spencer et al. and Chang et al. teach the system of claim 1. Chang et al. teaches the objective function wherein the modifying comprises maximizing or minimizing (Page 15, Para 0061, L1-4: systems and methods optimize an objective function incorporating two or more drilling performance measurements by determining relationships between one or more controllable drilling parameters and the objective function; Page 16, Para 0061, L17-20: The objective function of equation (2) is to maximize the ratio of ROP-to-

Spencer et al. and Chang et al. do not expressly teach the objective function comprises a loss function. Dikstra et al. teaches the objective function comprises a loss function (Page 8, Para 1, L2-9: value iteration and the structural element 320 may include a cost function, the cost function comprising a steady state optimization element 314 the calculated optimal WOB, WOB the rotation speed and flow rate value and the simulation data of the drill in a quadratic function of drill bit rotation speed and flow rate value between the tracking error. the cost function may be configured such that when analog data is closest to the optimal WOB calculated by the steady state optimization element 314, rotation speed and the flow speed value of the drill, a cost function output to the minimum, which means that the cost function minimum). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spencer et al. and Chang et al. with the teachings of Dikstra et al. that included the objective function comprising a loss function, because that would allow to calculate the optimal WOB  by the steady state optimization element with appropriate rotation speed and the flow speed value of the drill, so that the cost function is minimum (Page 8, Para 1, L6-9). 

Per claim 11: Chang et al. teaches the objective function wherein the modifying comprises maximizing or minimizing ((Page 15, Para 0061, L1-4: systems and methods optimize an objective function incorporating two or more drilling performance measurements by determining relationships between one or more controllable drilling parameters and the objective function; Page 16, Para 0061, L17-20: . Dikstra et al. teaches the objective function comprises a loss function (Page 8, Para 1, L2-9: value iteration and the structural element 320 may include a cost function, the cost function comprising a steady state optimization element 314 the calculated optimal WOB, WOB the rotation speed and flow rate value and the simulation data of the drill in a quadratic function of drill bit rotation speed and flow rate value between the tracking error. the cost function may be configured such that when analog data is closest to the optimal WOB calculated by the steady state optimization element 314, rotation speed and the flow speed value of the drill, a cost function output to the minimum, which means that the cost function minimum).

9.2	As per Claim 19, it is rejected based on the same reasoning as Claim 11, supra.  Claim 19 is a computer-readable medium of claim reciting the same limitations as Claim 11, as taught throughout by Spencer et al., Chang et al. and Dikstra et al. 

10.	Claims 5, 6, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Dikstra et al. (Chinese Patent CN 105518251 A) and Couet et al. (U.S. Patent Application Publication 2011/0270591A).

Spencer et al. and Chang et al. teach the system of claim 1.  Spencer et al. teaches the engineering model (Page 3, Para 0007, L3-6: calculating a ratio of lateral motion to axial motion using the lateral motion drill bit model; calculating an inclination angle and an azimuthal direction of the BHA using a BHA steering model that receives the ratio; and iterating the above steps by updating the BHA model; Para 0009, L1-6: a method of controlling drill bit trajectory in a subterranean formation may include receiving drilling parameters for operating a specific bottomhole assembly (BHA), constructing, with a computer processor, a directional drill-ahead simulator that may include a computer model of the BHA and the subterranean formation, calculating, with the computer processor, axial motion and lateral motion of a drill bit connected to a bottom end of the BHA; Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters that may include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; Page 7, Para 0074, L3-7: The BHA model gives its forces, bit tilt, moments, and curvature information to the axial and lateral motion drill bit models. It also gives hole curvature and BHA alignment within the hole to the steering model. Next, the axial motion drill bit model runs using input from formation lithology logs and drill rig operating parameters; Page 21, Para 0183, L2-6: calculating a new inclination angle and a new azimuth angle of the drill bit; adding a distance to the borehole in the subterranean formation; moving the drill bit in a drilling direction to an end of the borehole; and iterating the calculating, the adding, and the moving to update the computer model of the BHA) comprising at least one of whirl, torque and drag, or pumping rate (Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the 
Dikstra et al. teaches at least one constraint comprising at least one of whirl, torque and drag, or pumping rate (Page 4, Para 2, L5-6: drilling parameters comprising a top drive 126 of the mechanical drilling speed and torque, hook load, pump 152 of pump speed; Page 7, Para 2, L1-12: in steady state optimization element 314 receiving the model. steady state optimization component 314 can further receive constraint of the drilling system 306. these constraints can be equivalent to the physical constraints of the drilling system 306 (comprising a top drive maximum RPM, maximum torque of the top drive, the maximum pump speed of the pump, the maximum hook load, etc.), and may, for example, be calculated based on the known mechanical properties of the drilling system 306. these constraints can be used in combination with system identification element 312 of the model to determine the drilling system 306 is in its current state of maximum achievable ROP. maximum realizing ROP can be equivalent to steady state optimization component 314 can calculate and output the optimal WOB, rotation speed and the flow speed value of the drill bit).

Spencer et al., Chang et al. and Dikstra et al. do not expressly teach the engineering model is subject to at least one nonlinear constraint. Couet et al. teaches the engineering model is subject to at least one nonlinear constraint (Page 2, Para 0015, L1-4: a drilling operation is depicted as being performed by drilling tools (102-2) suspended by a rig (101) and advanced into the subterranean formations (104) to form a wellbore (103). The drilling tools (106b) may be adapted for measuring downhole properties using logging-while-drilling ("LWD") tools; Para 0032, L1-4: the simulation tool (220) includes a approximation module (223) configured to generate proxy models of expensive functions and nonlinear constraints. The approximation ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spencer et al., Chang et al. and Dikstra et al. with the teachings of Couet et al. that included the engineering model being subject to at least one nonlinear constraint, because that would allow an  approximation module (223) to generate proxy models of expensive functions and nonlinear constraints using either a neural network ("NN") or radial basis function ("RBF") approximation (Para 0032, L1-4); and allow identifying an optimal solution of the function proxy model and the constraint proxy model (Page 2, Para 0003, L4-5); and the drilling tools to be adapted for measuring downhole properties using logging-while-drilling ("LWD") tools (Page 2, Para 0015, L3-4). 

Spencer et al. teaches at least one of the data or the at least one controllable parameter comprises at least one of weight-on-bit (WOB), rotations-per-minute (RPM), or flow rate (Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters that may include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; Page 8, Para 0077, L1-6: . In an actual drilling scenario, the general directional behavior of the drill bit will be governed or influenced by the following factors: WOB/ROP relationship; lateral bit force/lateral ROP relationship; drill bit tilt, drill rotary speed (e.g., RPM); confined compressive strength (CCS) of the formation rock; drilling fluid flow rate).

Per claim 8: Spencer et al. teaches the engineering model (Page 3, Para 0007, L3-6: calculating a ratio of lateral motion to axial motion using the lateral motion drill bit model; calculating an inclination angle and an azimuthal direction of the BHA using a BHA steering model that receives the ratio; and iterating the above steps by updating the BHA model; Para 0009, L1-6: a method of controlling drill bit trajectory in a subterranean formation may include receiving drilling parameters for operating a specific bottomhole assembly (BHA), constructing, with a computer processor, a directional drill-ahead simulator that may include a computer model of the BHA and the subterranean formation, calculating, with the computer processor, axial motion and lateral motion of a drill bit connected to a bottom end of the BHA; Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters that may include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; Page 7, Para 0074, L3-7: The BHA model gives its forces, bit tilt, moments, and curvature information to the axial and Dikstra et al. teaches at least one constraint (Page 4, Para 2, L5-6: drilling parameters comprising a top drive 126 of the mechanical drilling speed and torque, hook load, pump 152 of pump speed; Page 7, Para 2, L1-12: in steady state optimization element 314 receiving the model. steady state optimization component 314 can further receive constraint of the drilling system 306. these constraints can be equivalent to the physical constraints of the drilling system 306 (comprising a top drive maximum RPM, maximum torque of the top drive, the maximum pump speed of the pump, the maximum hook load, etc.), and may, for example, be calculated based on the known mechanical properties of the drilling system 306. these constraints can be used in combination with system identification element 312 of the model to determine the drilling system 306 is in its current state of maximum achievable ROP. maximum realizing ROP can be equivalent to steady state optimization component 314 can calculate and output the optimal WOB, rotation speed and the flow speed value of the drill bit).

Couet et al. teaches the engineering model is subject to at least one nonlinear constraint (Page 2, Para 0015, L1-4: a drilling operation is depicted as being performed by drilling tools (102-2) suspended by a rig (101) and advanced into the subterranean formations (104) to form a wellbore (103). The drilling tools (106b) may be adapted for measuring downhole properties ). 

10.2	As per Claim 15, it is rejected based on the same reasoning as Claim 8, supra.  Claim 15 is a computer-readable medium of claim reciting the same limitations as Claim 8, as taught throughout by Spencer et al., Chang et al., Dikstra et al. and Couet et al.

Per claim 16:  Dikstra et al. teaches at least one constraint comprising at least one of whirl, torque and drag, or pumping rate (Page 4, Para 2, L5-6: drilling parameters comprising a top drive 126 of the mechanical drilling speed and torque, hook load, pump 152 of pump speed; ).
Couet et al. teaches the engineering model is subject to at least one nonlinear constraint (Page 2, Para 0015, L1-4: a drilling operation is depicted as being performed by drilling tools (102-2) suspended by a rig (101) and advanced into the subterranean formations (104) to form a wellbore (103). The drilling tools (106b) may be adapted for measuring downhole properties using logging-while-drilling ("LWD") tools; Para 0032, L1-4: the simulation tool (220) includes a approximation module (223) configured to generate proxy models of expensive functions and nonlinear constraints. The approximation module (223) may generate proxy models using either a neural network ("NN") or radial basis function ("RBF") approximation; Page 1, Abstract, L1-12: A method for optimizing expensive functions with expensive nonlinear constraints. The method includes selecting sample data for evaluating an expensive function of a simulation, generating a function proxy model for the expensive function and a constraint proxy model for an expensive nonlinear constraint of the expensive function using an approximation scheme, calculating a first solution point for the simulation using the proxy models, and evaluating the ).

11.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Dursun et al. (WIPO WO 2016/160005 A1) and Borgos et al. (WIPO WO 2016/040139 A1).

11.1	As per claim 9, Spencer et al. and Chang et al. teach the method of claim 7.  Spencer et al. teaches the selected drilling parameter comprises rate of penetration (ROP) (Page 4, Para 0011, L3-5: receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters that may include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; Page 7, Para 0074, L7-8: It calculates a rock strength (e.g., confined compressive strength) and a rate of penetration (ROP)) and the engineering model (Page 3, Para 0007, L3-6: calculating a ratio of lateral motion to axial motion using the lateral motion drill bit model; calculating an inclination angle and an azimuthal direction of the BHA using a BHA steering model that receives the ratio; and iterating the above steps by updating the BHA model; Para 0009, L1-6: a method of controlling drill bit trajectory in a subterranean formation may include receiving drilling parameters for operating a 
Chang et al. teaches at least one correlation constant determined by a statistical model (Page 3, Para 0010, L4-7: compute the correlations between controllable drilling parameters and an objective function. This objective function can be either a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; Para 0011, L4-7: utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to either ). Dursun et al. teaches at least one correlation constant determined by regression fit (Page 7, Para 3, L15-20: partial least squares regression, is a statistical algorithm in which dependent variables e.g., ROP) and independent variables (e.g., hook load, flow rate, etc.) of the training data sets Ti-T.sub.n are received by a processor are projected into a new space. The processor may then determine a linear regression model that identifies the covariance structures between the projections, which can then be used to identify the independent variables of the training data sets Tj-T.sub.n that most affect the resulting ROP).
Spencer et al., Chang et al. and Dursun et al. do not expressly teach at least one correlation constant determined by Bayesian optimization. Borgos et al. teaches at least one correlation constant determined by Bayesian optimization (Page 4, Para 3, L15-19: , LWD measurements may be used in real-time to constrain seismic inversion of seismic data to obtain information about the subterranean section of the Earth being drilled so that the automated drilling process can make decisions as to how to proceed with the drilling operation. The LWD measurements can be used as constraints for inversion of a seismic convolution model to obtain an image of reflectivity; Page 5, Para 1, L3-5: the reflector positions and amplitudes may be derived from inverting a convolution model of the seismic signal in the tuning region, referred to as seismic super resolution; Para 2, L1-5: One example of a seismic super resolution optimization scheme is a Bayesian stochastic optimization where the objective functions are derived from a likelihood model and a prior model. The likelihood model is defined through a probability density function describing the distribution of the seismic observations, given the underlying, unknown reflectivity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Spencer et al., Chang et al. and Dursun et al. with the teachings of Borgos et al. that included at least one correlation constant being determined by Bayesian optimization, because that would allow the speed of rotation of the drillstring to be determined to optimize a rate of penetration through the earth formation, to reduce drill bit wear, adjusted according to properties of the earth formation (Page 3, Para 5, L3-5). 

11.2	As per Claim 17, it is rejected based on the same reasoning as Claim 9, supra.  Claim 17 is a computer-readable medium of claim reciting the same limitations as Claim 9, as taught throughout by Spencer et al., Chang et al., Dursun et al. and Borgos et al.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Wassell, M.E. (Chinese Patent CN 104246107A) and Dikstra et al. (Chinese Patent CN 105518251 A).

12.1	As per claim 10, Spencer et al. and Chang et al. teach the method of claim 7.  Chang et al. teaches the selected drilling parameter is at least one of specific mechanical energy (MSE) (Page 2, Para 0006, L3-5: drilling rates can be improved by considering the Mechanical Specific Energy (MSE) of the drilling operation and designing a drilling operation that will minimize MSE; Page 11, Para 0047, L5-6: the objective function may be a single variable of ROP, MSE, Depth of Cut (DOC), bit friction factor mu, and/or mathematical combinations thereof), or rate of penetration (ROP) over specific mechanical energy (ROP/MSE) (Page 16, Para 0061, L17-20: The objective function of equation (2) is to maximize the ratio ).
Wassell, M.E. teaches the selected drilling parameter is at least one of hydraulic specific mechanical energy (HMSE) (Page 2, Para 0007, L7-9: another measure of specific energy, which is called hydraulic mechanical specific energy ("HMSE"), to account for the drilling hydraulic and mechanical energy during consumption), or rate of penetration (ROP) over hydraulic specific mechanical energy (ROP/HMSE) (Page 2, Para 0008, L13-14: ensure the energy input into the drilling ROP and preferably with values according to the specific energy and most preferably mechanical specific energy output ratio). 
Dikstra et al. teaches the stochastic model (Page 6, Para 4, L1-5: a rock drill bit interaction statistics estimator 310. The estimator receives at least a portion of the batch LWD/MWD/ survey data 308. Rock drill bit interaction statistic may represent a bit of unpredictable and random behavior, through the drill bit and drill bit interaction between the rock in front of characterization. estimator 310; L7-10: receives LWD/MWD/ survey data from the batch WOB and TOB 30 8 measurements, which subsequently estimating rock drill bit interaction statistics prediction parameters corresponding to the Gaussian noise and random behavior to determine at the drill bit). Spencer et al. teaches the model comprises a friction coefficient (Page 3, Para 0009, L8-11: calculating contact forces and frictional forces between the BHA and a wall of a borehole in the subterranean formation using the computer model of the BHA, and determining, with the computer processor, an adjusted drill bit trajectory) and at least one of an impact force, a torque, a pressure drop, or a bit area (Page 5, Para 0062, L8-10: drill rig operating parameters, such as weight-on-bit, rotary .

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent Application Publication 2017/0058658), in view of Chang et al. (U.S. Patent Application Publication 2014/0277752), and further in view of Borgos et al. (WIPO WO 2016/040139 A1) and Dikstra et al. (Chinese Patent CN 105518251 A).

13.1	As per claim 13, Spencer et al. and Chang et al. teach the method of claim 7.  Chang et al. teaches the modifying of the objective function at each iteration (Page 3, Para 0010, L4-7: compute the correlations between controllable drilling parameters and an objective function. This objective function can be either a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; Para 0011, L4-7: utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to either an objective function incorporating two or more drilling performance measurements or some other drilling performance measurement; Page 17, Para 0063, L5: the objective function itself may change in time; Para 0064, L4-5: To minimize these effects, we also consider objective functions which can be associated with a given depth or time interval). Spencer et al. teaches an expected improvement (Page 10, Para 0090, L4-6: Given operating parameters, formation characteristics and a specific bit design, the axial model predicts the rate of penetration (ROP) if the weight-on-bit (WOB) is prescribed).  
Borgos et al. teaches stochastic optimization using Bayesian sampling (Page 4, Para 3, L15-19: , LWD measurements may be used in real-time to constrain seismic inversion of seismic data to obtain information about the subterranean section of the Earth being drilled so that the automated drilling process can make decisions as to how to proceed with the drilling operation. The LWD measurements can be used as constraints for inversion of a seismic convolution model to obtain an image of reflectivity; Page 5, Para 1, L3-5: the reflector positions and amplitudes may be derived from inverting a convolution model of the seismic signal in the tuning region, referred to as seismic super resolution; Para 2, L1-5: One example of a seismic super resolution optimization scheme is a Bayesian stochastic optimization where the objective functions are derived from a likelihood model and a prior model. The likelihood model is defined through a probability density function describing the distribution of the seismic observations, given the underlying, unknown reflectivity). 
Dikstra et al. teaches calculating an actual improvement using a Gaussian model (Page 5, Para 4, L1-2: used from the drilling system 306 of the batch data of the LWD/MWD element for the drilling system 306 adaptively modelling; L7-9: the method based on first principle physical inference of the model. Aiguille can be unpredictable and random behavior within the model is interpreted as a Gaussian noise; Page 6, Para 4, L1-5: a rock drill bit interaction statistics estimator 310. The estimator receives at least a portion of the batch LWD/MWD/ survey data 308. Rock drill bit interaction statistic may represent a bit of unpredictable and random behavior, through the drill bit and drill bit interaction between the rock in front of characterization. estimator 310; L7-10: receives LWD/MWD/ survey data from the batch WOB and TOB 30 8 measurements, which subsequently estimating 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




	Primary Patent Examiner
	Art Unit 2148
	March 23, 2022